Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 4 has the term of “powers”, it is presumed in context of the claim that this is a misspelling and should have been “powders”.  Appropriate correction is required.  
Note: If this is not the case and the term is to be “powers”, there will be an issue raised regarding antecedent basis for this particular term.

Specification
The disclosure is objected to because of the following informalities: 
See page 7, line 13, regarding “plurality of powers 12”, as there appears to be misspelling.  The term “powers” should be “powders” particularly in context of the later fluorescent powder, reflective powder, and fine glass powder.  
Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses.  

In claim 1, S8 and S9 need to be in parentheses.
In claim 3, S2 needs to be in parentheses.
In claim 4, S2 needs to be in parentheses.
In claim 5, S2 needs to be in parentheses.
In claim 7, S10 needs to be in parentheses.
In claim 8, S3 needs to be in parentheses.
In claim 9, S12, S13, S2, and S3 need to be in parentheses.
In claim 10, S7 needs to be in parentheses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1 and 2 are allowed.

Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach of the claimed wire drawing process of a light storage wire (ability to absorb light so that it may emit light in a dark environment, see page 3, lines 13-16 in the specification of the instant application) comprising of the mixing steps followed by the drying step with baking temperature of 100-150 Celsius, and followed by a hot melt extrusion step that transfers the polyurethane rubber articles into a wire stamping machine to form the initial wire, the later cooling step in a tank, followed by subsequent steps of shaping/organizing wire step, heating, stretching, a second cooling, strand winding/rolling, and second drying step.  
In this regards, the Weinhold reference (US 2013/0236583) teaches of a thread drawing process that includes the formation of polyurethane particles into a thread 
The Wiezer (US 4476302) reference teaches of the polyurethanes that are mixed with UV absorbers and light stabilizers prior to extrusion.  However, the reference lacks teaching of the particular operating conditions, drying steps, nor of the mixing and stirring step.
Alia (US 4197381) teaches of an extruder process used with polysulfide rubber polyurethanes, see Col. 3, lines 9-27, and utilization in the wire and cable industry, see Col. 16, lines 13-21.
Suzuki (US 2017/0043503) teaches of extrusion of forming molded articles that utilizes polyurethane rubber, see [0255].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Neal (US 5234720) teaches of formation of spun fibers that includes baths, subsequent rolls, and dryers of polyester fibers, with the subsequent use of the crimper and cutter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744